     Case 1:20-cv-00525-JTN-SJB ECF No. 17 filed 08/18/20 PageID.21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

DONNELL WILLIAMS,

                      Plaintiff,                     Case No. 1:20-cv-525

v.                                                   Honorable Janet T. Neff

HEIDI WASHINGTON et al.,

                      Defendants.
____________________________/

                                          JUDGMENT

               In accordance with the order issued this date:

               IT IS ORDERED that Plaintiff’s action is DISMISSED WITHOUT

PREJUDICE for lack of prosecution and failure to comply with the Court’s order.



Dated:     August 18, 2020                           /s/ Janet T. Neff
                                                     Janet T. Neff
                                                     United States District Judge
